Defendant contends that the description in the affidavit for the search warrant and in *Page 124 
the search warrant is insufficient, for the reason that it neither names the county nor state in which the property is located, and otherwise describes the place as:
"The filling station and lunch room of Sterling Harris located just east of Highway No. 73 and just south of the new bridge across North Boggy Creek on said Highway No. 73."
This court has many times held this kind of a description insufficient.
The only evidence in the case having been obtained by the unlawful search of defendant's premises, it was reversible error for the trial court to overrule defendant's motion to suppress the evidence.
The cause is therefore reversed.